DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  11/12/2021 has been entered.
3.	Claims 20-21, 25-35 are pending. Claims 25-35 are under examination on the merits. Claim 25 is amended. Claims 1-19, 22-24 are previously cancelled. Claims 20-21 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Jie Zhao on 11/16/2021 to amend claims 20, 21, and 25. Claims 20-21 are rejoined. All the claims renumbered accordingly.
 Claims 25-35 are allowable. Claims 20-21 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I (claims 1-19, 22-26) and Group II (claims  20-21), as set forth in the Office action mailed on 03/11/2019, is hereby withdrawn and claims 20-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
5.1	 Claim 20 (Page 1/3, marked as Page 2, claims dated 11/12/2021) has been replaced by –
20.	A method for preparing the polymer-polyoxometalate composite ink according to claim 25, comprising the step of: uniformly mixing the at least one polymer and the at least one polymetalate compound material in a solvent to form the polymer-polyoxometalate composite ink.–

5.2	 Claim 21 (Page 1/3, marked as Page 2, claims dated 11/12/2021) has been replaced by –
	21.	The preparation method according to claim 20, further comprising: dissolving and/or dispersing the at least one polymer into the solvent to form a first system, dispersing the at least one polymetalate compound material into the solvent to form a second system, and uniformly mixing the first system and the second system to form the polymer-polyoxometalate composite ink.–

5.3	 Claim 25 (Page 1/3, marked as Page 2, claims dated 11/12/2021), line 7, “about 30nm”  has been replaced by –about 30 nm-.

Allowable Subject Matter
6.	Claims 20-21, 25-35 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Zhanao et al. (CN 102769102 A, machine translation, hereinafter “”102”).
 “102 teaches a photoelectric device, comprising a multilayer structure, wherein the multilayer structure comprises a cathode electrode, an anode electrode, a photoelectric active layer, and an interface modification layer between the electrodes and the photoelectric active layer, wherein the interface modification layer is formed from a nickel acetylacetonate ink comprising nickel acetylacetonate as the anode modification material at least one solvent which is used for forming a disperse system In the form of a uniform fluid together with the remaining components in the ink composition, wherein the concentration of nickel acetylacetonate in the nickel acetylacetonate solution is 0.5-10 mg/ml. “102 does not expressly teach the interface modification layer is a compact composite thin film formed from a polymer-polyoxometalate composite ink, the compact composite thin film having a thickness of not greater than about 30 nm, wherein  the interface modification layer is formed from a polymer-polyoxometalate composite ink comprising at least one polymer, at least one polyoxometalate compound material, and at least one solvent which is used for forming a disperse system In the form of a uniform fluid together with the remaining components in the composite ink, wherein the at least one polyoxometalate compound material comprises any one of or a combination of more than two of molybdenum, tungsten and vanadium, wherein the mass ratio of the at least one polymer to the at least one polyoxometalate compound material is 1:1 to 1:3, and wherein the concentration of the at least one polymer and the at least one polyoxometalate compound material In the composite material is 0.5 to 20 mg/ml. Therefore the instant claims are distinguished over the prior art.   



The embodiment provides a polymer-metal compound composite ink, a preparation method and application thereof. The composite ink comprises: at least one polymer; at least one metal compound material, the metal compound material being selected from polyoxometalate compounds and nanocrystalline metal oxides; at least one solvent which is used for forming a disperse system in the form of a uniform fluid together with the remaining components in the composite ink. The composite ink is easily available in raw material, easy to prepare and low in cost, and can be manufactured into a composite thin film by spin-coating, printing or in other ways. The composite thin film, as an electrode modification layer, can be applied to photoelectric devices such as solar cells or light-emitting diodes, so as to improve the contact performance between an electrode and an organic active layer and thus enhance the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/16/2021